Case 2:18-cv-00311-JES-MRM Document 137 Filed 11/04/20 Page 1 of 5 PageID 1097




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

    SANDRA K. DRESSLER,

                   Plaintiff,

    v.                                                  Case No. 2:18-cv-311-FtM-99CM


    U.S. DEPARTMENT OF EDUCATION,
    BETSY DEVOS, FLORIDA
    DEPARTMENT OF EDUCATION,
    NAVIENT CORPORATION, NAVIENT
    SOLUTIONS, INC., EDUCATION
    CREDIT MANAGEMENT CORPORATION,
    PIONEER CREDIT RECOVERY, INC.,
    EQUIFAX INC., EQUIFAX INFORMATION
    SERVICES, LLC,

                Defendants.
    ______________________________________/

          DEFENDANTS’ JOINT UNOPPOSED MOTION FOR LEAVE TO HOLD
         MEDIATION VIA ZOOM AND FOR EXTENSION OF TIME TO MEDIATE

            The Defendants, Florida Department of Education, Navient Corporation, Navient

    Solutions, Inc., Educational Credit Management Corporation, Pioneer Credit Recovery,

    Inc., Equifax, Inc., and Equifax Information Services LLC (hereinafter, collectively the

    “Defendants”), by and through undersigned counsel, jointly make this Unopposed Motion

    for Leave to Hold Mediation via Zoom and for Extension of Time to Mediate, and state as

    follows:

            1.     Pursuant to the Court’s FCRA Fast-Track Scheduling Order dated June 24,

    2020 (Doc. 131) and Middle District of Florida Local Rule 9.05(c), all parties shall be

    present at the mediation conference with full authority to negotiate a settlement unless


                                          Page 1 of 5
Case 2:18-cv-00311-JES-MRM Document 137 Filed 11/04/20 Page 2 of 5 PageID 1098




    otherwise excused by the presiding judge in writing. [FCRA Fast-Track Scheduling Order

    dated June 24, 2020 (Doc. 131), ¶ 4].

           2.      The Order further directed the parties to conduct the mediation no later than

    November 30, 2020. Id.

           3.      Absent exigent circumstances and the Court’s leave, lead counsel must

    appear in person at the mediation. Id.

           4.      On March 13, 2020, under the National Emergencies Act, 50 U.S.C. §§

    1601-1651, the President of the United States declared a national emergency in response

    to the COVID-19 pandemic. The President has not terminated the national emergency

    declaration, which remains in effect.

           5.      Due to the ongoing COVID-19 pandemic in the United States and the rise

    of COVID-19 cases in Florida, counsel for the Defendants jointly seek leave of this Court

    to hold the mediation via Zoom to protect the health and safety of the parties.

           6.      Counsel for the Defendants have been conferring and are actively engaged

    in selecting a qualified Mediator. Several of the Mediators’ calendars posted on their

    websites show no availability during the current month of November 2020. Counsel for the

    Defendants are making a bona fide effort to schedule the Mediation. The Plaintiff did not

    contact any counsel of record to schedule a mediation, but she has been cooperative with

    Defendant’s efforts to schedule the mediation.

           7.      An enlargement of time of ninety (90) days is needed in order to make the

    final selection of a Mediator and to coordinate available mediation dates among the

    Mediator, once one is selected, and the Plaintiff and numerous counsels for the Defendants.



                                             Page 2 of 5
Case 2:18-cv-00311-JES-MRM Document 137 Filed 11/04/20 Page 3 of 5 PageID 1099




           8.      This joint motion is made in good faith and not for the purpose of delay.

           9.      Pursuant to Local Rule 3.01(g), the undersigned placed a telephone call to

    the Plaintiff on November 2, 2020, and a recording indicated that “the subscriber you have

    dialed is not in service – please hang up and try your call again later”. Thereafter, the

    undersigned conferred several times by email concerning the substance of this Motion and

    received co-operative replies by email from Plaintiff Dressler consenting to the relief

    requested herein

                                  MEMORANDUM OF LAW

           Local Rule 9.05(c) states:

           Unless otherwise excused by the presiding judge in writing, all parties,
           corporate representative and other required claims professionals (insurance
           adjusters etc.) shall be present the at the Mediation Conference with full
           authority to negotiate a settlement.

           Attendance at mediation is excused if the failure to attend is substantially justified.

    See Scott v. K.W. Max Investments, Inc., 2007 WL 2900354 (M.D. Fla. October 1, 2007).

    Here, the Court Ordered that mediation in this case must be conducted no later than

    November 30, 2020. Due to the ongoing national emergency, holding the mediation

    conference via Zoom would be reasonable to protect the health and safety of the parties.

    See In re: Amended Order Concerning Jury Trials and Other Proceedings on July 1, 2020,

    No. 2:20-mc-3-38FtM, Doc. 2 (M.D. Fla. October 30, 2020) (Judges are strongly

    encouraged to conduct court proceedings by telephone or video conference where

    practicable). All parties who have full authority to settle all claims could be present via

    Zoom throughout the entire proceeding, including opening statements and caucus. There

    would be no prejudice to the Plaintiff in granting this Motion.


                                            Page 3 of 5
Case 2:18-cv-00311-JES-MRM Document 137 Filed 11/04/20 Page 4 of 5 PageID 1100




            Rule 6(b) of the Federal Rules of Civil Procedure permits this Court to enlarge the

    time for the parties to attend the mediation conference. Defendants have shown good cause

    for the unopposed extension of time for mediation, up to and including Monday, March 1,

    2021.

            Respectfully submitted this 4th day of November 2020.

    /s/ M. Rives
    Marie T. Rives
    Assistant Attorney General                       /s/ Peter A. Hernandez
    Florida Bar No. 441937                           Peter A. Hernandez, Esq.
    Office of the Attorney General                   Florida Bar No. 0064309
    501 East Kennedy Blvd., Suite 1100               Barbara Fernandez
    Tampa, FL 33602                                  Florida Bar No. 0493767
    Tel.: (813) 577-4533                             2525 Ponce de Leon Blvd., 4th Floor
    Fax: (813) 233-2886                              Coral Gables, FL 33134
    marie.rives@myfloridalegal.com                   Tel.: (305) 358-7747
    Counsel for Defendant                            Fax: (305) 577-1063
    Florida Department of Education                  bfernandez@hinshawlaw.com
                                                     dconnolly@hinshawlaw.com
    /s/ Alexander Meier                              Counsel for Defendants
    Alexander Meier, Esq.                            Navient Corporation;
    Seyfarth Shaw, LLP                               Navient Solutions, Inc.;
    1075 Peachtree St. NE, Ste. 2500                 and Pioneer Credit Recovery
    Atlanta, GA 30309-3962
    Tel.: (404) 225-1500                             /s/ Richard B. Weinman
    Fax: (404) 892-7056                              Richard B. Weinman, Esq.
    ameier@seyfarth.com                              Florida Bar No. 0231370
    Counsel for Defendants                           Winderweedle, Haines, Ward &
    Equifax Inc.; and                                Woodman, P.A.
    Equifax Information Services LLC                 329 Park Avenue North, Second Floor
                                                     Winter Park, FL 32789
                                                     Tel.: (407) 423-4246
                                                     Fax: (407) 645-3728
                                                     rweinman@whww.com
                                                     Counsel for Defendant
                                                     Educational Credit Management Corp.




                                            Page 4 of 5
Case 2:18-cv-00311-JES-MRM Document 137 Filed 11/04/20 Page 5 of 5 PageID 1101




                                  CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on November 4th, 2020, I electronically filed the

    foregoing Motion for Leave with the Clerk of the Court using the CM/ECF system, which

    will serve to the parties appearing in this matter. I further certify that a copy of the foregoing

    has been sent by e-service and by U.S. Mail to: Sandra K. Dressler, 3823 SE 11th Place,

    Unit 1, Cape Coral, Florida 33904; knowwits@earthlink.net.

                                                             /s/ M. Rives
                                                             Marie T. Rives.
                                                             Assistant Attorney General




                                              Page 5 of 5
